Citation Nr: 1242169	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-30 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether termination of death pension benefits due to excessive income was proper.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel




INTRODUCTION

The Veteran served on active duty from March 1973 to June 1976; he died in October 2000.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 administrative decision of the Pension Center in Milwaukee, Wisconsin, of the Department of Veterans Affairs (VA), which terminated the Appellant's death pension benefits, effective September 1, 2005, which was the date of initial entitlement to such benefits, because the Appellant's countable income exceeded the maximum amount allowed by law.  The Appellant submitted a notice of disagreement with this determination in February 2008.  A statement of the case (SOC) was issued in June 2010, and the Appellant timely perfected her appeal in June 2010.

The Board notes that the Appellant was scheduled for a Travel Board hearing in April 2012, but failed to report and provided no explanation for her absence.  Her hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

The Board also notes that the VA Regional Office (RO) in Chicago, Illinois has original jurisdiction over the Appellant's claim.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.

2.  The Appellant's countable income exceeds the maximum annual pension rate (MAPR) payable to a surviving spouse with no dependents.

CONCLUSION OF LAW

Termination of VA death pension benefits was proper.  38 U.S.C.A. §§ 1503, 1541 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  In addition, there is no indication that any additional notice or development would aid the Appellant in substantiating her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 20012); see Dela Cruz.

Despite this, the record reflects that in the March 2007 notification of the Pension Center's determination of excessive income and in the June 2010 SOC, the Pension Center advised the Appellant how excessive income could affect her right to pension benefits.  Additionally, the Appellant was provided with VA Forms 21-8416, Medical Expense Reports, and advised that medical expenses may help to reduce her countable income.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed to the Appellant.  Thus, even if there is some deficiency insofar as preliminary VA notice and development, such is inconsequential and, therefore, at most harmless error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).
II.  The Merits of the Claim

As noted above, VA terminated the Appellant's death pension benefits, effective September 1, 2005, which was the date of initial entitlement to such benefits, because the Appellant's countable income exceeded the maximum amount allowed by law.  The Appellant contends that she is entitled to death pension benefits and that her income does not exceed the established countable income limits.

Governing Law and Regulations

Death pension is available to the "surviving spouse" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5), (2012).

Basic entitlement exists if, among other things, the surviving spouse's income is not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5) (2012).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. §§ 3.21, 3.23 (2012).  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  See 38 U.S.C.A. §§ 1503, 1521 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.3, 3.23(b) (2012).  Fractions of dollars will be disregarded in computing annual income.  See 38 C.F.R. § 3.271(h) (2012).


In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); 38 C.F.R. § 3.271(a) (2012).  Social Security Administration income is not specifically excluded under 38 C.F.R. § 3.272.

The types of income which are excluded from countable income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  See 38 C.F.R. § 3.272 (2012).  The types of income excludable for VA pension purposes must be deducted in the year in which they occurred.  Id.  Accordingly, should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income.

Unreimbursed medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  See 38 C.F.R. § 3.272(g)(1)(iii) (2012).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.

Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  See 38 C.F.R. § 3.271(a)(1) (2012).  Nonrecurring income (income received on a one-time basis), such as the surviving spouse benefit for the month of the Veteran's death, will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  See 38 C.F.R. § 3.271(a)(3) (2012).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  See 38 C.F.R. § 3.273(c) (2012).

Income is counted toward the calendar year in which it is received.  See 38 C.F.R. § 3.260(a) (2012).  A proportionate income limitation will be established for the period from the date of entitlement to the end of that calendar year for the purpose of determining initial entitlement.  See 38 C.F.R. § 3.260(d) (2012).  Thus, the Appellant's eligibility will be judged on a proportionate income basis.

For the purpose of determining initial entitlement, or for resuming payments on an award that was previously discontinued, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by twelve.  See 38 C.F.R. § 3.273(a) (2012).  In essence, the Board subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year, then, if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit.  When a change in the MAPR occurs, the Board repeats the calculation with the new MAPR as the starting amount.  See 38 C.F.R. § 3.273(b)(1) (2012).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  See 38 C.F.R. § 3.273(b)(2) (2012).

As of December 1, 2004, the MAPR as to death pension for a surviving spouse without a dependent child was $6,814.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, App. B.  Five percent of this amount is $340.

As of December 1, 2005, the MAPR as to death pension for a surviving spouse without a dependent child was $7,094.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, App. B.  Five percent of this amount is $354.

Analysis

The record reveals that the Veteran had the requisite wartime service, the Appellant has the minimal net worth for pension, and the Veteran's death was nonservice-connected.  See 38 C.F.R. § 3.3(b)(4) (2012).  However, the Pension Center's termination of the Appellant's death pension benefits was predicated on the Appellant's excessive income, deemed greater than the MAPR in the year the claim was filed, continuing into the year she submitted a VA Form 21-0518, Improved Pension Eligibility Verification Report (IPEVR).

For purposes of determining the initial entitlement to pension, the Board will consider the 12-month annualization period after the date of the Appellant's claim (August 9, 2005, entitlement beginning on September 1, 2005).  See 38 C.F.R. § 3.273(a).  In addition, effective December 1, 2005, the MAPR income limit increased.  When a change in the MAPR occurs, the Board repeats the calculation with the new MAPR as the starting amount.  See 38 C.F.R. § 3.273(b)(1) (2012).  Thus, the Board will also consider the 12-month annualization period from December 2005 through November 2006.  The Board will consider both the December 1, 2004 and December 1, 2005 MAPRs in determining the Appellant's entitlement to death pension benefits.

It is unclear from the record what the initial amount of income the Appellant reported to VA, which facilitated her grant of entitlement to death pension benefits.  However, for the purposes of determining initial entitlement, the Board must rely on the current evidence of record.  In February 2007, the Appellant submitted an IPEVR indicating her gross wages between January 1, 2006 and December 31, 2006, totaled $8,193.46.  Gross wages between January 1, 2007 and December 31, 2007, were listed as $0.  See VA Form 21-0518, IPEVR, February 23, 2007.  The Appellant also submitted earnings statements from C.C.S., which noted income received from January 1, 2005 to June 18, 2005 (totaling $1300.01), as well as from January 1, 2006 to August 18, 2006 (totaling $5165.44).  See Earnings Statements, C.C.S., June 18, 2005 and August 18, 2006.  The Board notes that the June 2005 earnings statement is not relevant to the appeal, as the Appellant did not file her claim of entitlement to death pension benefits until August 2005.  

The Appellant also submitted billing statements from S.J.H., dated in May 2007 and December 2007, indicating that she was responsible for payments of $3630.53 and $147.31, respectively.  See Billing Statements, S.J.H., May 25, 2007 and December 25, 2007.  Similarly, the billing statements are dated outside of the September 2005 to August 2006 time frame and may not be considered as deductible medical expenses.  Subsequent IPEVRs, received in April 2010, indicated: from August 9, 2005 through December 31, 2005, the Appellant's gross wages totaled $8,193; from January 2, 2006 to December 31, 2006, gross wages totaled $6,814; from January 1, 2007 to December 31, 2007, gross wages totaled $8,193; and from January 1, 2008 to December 31, 2008, gross wages totaled $6,814.  See VA Forms 21-0518, IPEVR, April 19, 2010.  The Appellant also submitted her 2009 Form W-2 Wage and Tax Statement, which noted taxable income of $11,003.39.

As such, for the initial 12-month entitlement period from September 1, 2005, the Appellant's reported annual income, without any reported allowable medical expenses, yields a final annual countable income of $8,193.  Therefore, for purposes of determining initial entitlement after September 1, 2005, the Appellant's countable income ($8,193) clearly exceeds the applicable December 2004 MAPR ($6,814) for death pension.  Thus, for this initial projected time period, the Appellant was not entitled to VA death pension benefits due to excessive income.

For the time period from December 2005 through August 2006, the claims file contains conflicting evidence.  In February 2007, the Appellant submitted an IPEVR indicating her gross wages between January 1, 2006 and December 31, 2006, totaled $8,193.46.  A subsequent IPEVR received in April 2010 indicated the Appellant's gross wages, from January 2, 2006 to December 31, 2006, were $6,814.  The Board must determine the value of all evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a 'competent' source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

After determining the competency of evidence, the Board must then determine its credibility and weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence').
Pursuant to 38 C.F.R. § 3.159, the Appellant is competent to report the amount of income she earned for the period dated from January 2, 2006 to December 31, 2006.  However, the Board finds her April 2010 contention - that she earned $6,814, the exact amount of income that is listed as the  December 2004 MAPR income limit - inherently incredible and inconsistent with the other evidence of record.  See Barr, 21 Vet. App. at 308.  A claimant's personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Her contention is of little probative value.  See Caluza, 7 Vet. App. at 511-512.  

Further, there is no evidence of record, to include earnings statements, that indicates the amount of income the Appellant earned for the period from September 1, 2005 to December 1, 2005.  As such, the Board relies upon the February 2007 IPEVR, indicating reported income of $8,193, upon which the Appellant's benefits were terminated.  Consequently, from December 2005 through August 2006, the Appellant's countable income ($8,193) exceeds the applicable December 2005 MAPR ($7,094) for death pension.  Additionally, the claims file does not contain any deductible medical expenses for this period.  Thus, for the December 2005 through August 2006 annualization period, the Appellant was not entitled to VA death pension benefits due to excessive income.

Where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  See 38 C.F.R. § 3.660(a)(2) (2012).  In the present case, the Appellant's income exceeds the maximum allowable pension rate for a surviving spouse with no dependents.  Thus, she is no longer entitled to VA improved death pension benefits.  The effective date of her termination was therefore properly determined to be the date on which the benefit was initially awarded, September 1, 2005.  See id.  


The Board is sympathetic to the Appellant's claim.  Unfortunately, however, the Appellant's countable income must be less than the annual death pension rate determined by law.  VA is bound by the applicable law and regulations as written.  See 38 U.S.C.A. § 7104(c).  Here, her countable income was in excess of the applicable pension rate for death pension.  Therefore, the Appellant would not be legally entitled to death pension benefits beginning on September 1, 2005.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Termination of death pension benefits due to excessive income was proper.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


